DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SAMMIE LEE SCALES,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1552

                          [December 12, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case Nos. 432001CF000779A and 432001CF000793A.

   Sammie Lee Scales, Coleman, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.